(Slip Opinion)              OCTOBER TERM, 2010                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

    GOODYEAR DUNLOP TIRES OPERATIONS, S. A., 

     ET AL. v. BROWN ET UX., CO-ADMINISTRATORS OF

             THE ESTATE OF BROWN, ET AL. 


CERTIORARI TO THE COURT OF APPEALS OF NORTH CAROLINA

     No. 10–76. Argued January 11, 2011 —Decided June 27, 2011
Respondents, North Carolina residents whose sons died in a bus acci
  dent outside Paris, France, filed a suit for wrongful-death damages in
  North Carolina state court. Alleging that the accident was caused by
  tire failure, they named as defendants Goodyear USA, an Ohio corpo
  ration, and petitioners, three Goodyear USA subsidiaries, organized
  and operating, respectively, in Luxembourg, Turkey, and France. Pe
  titioners’ tires are manufactured primarily for European and Asian
  markets and differ in size and construction from tires ordinarily sold
  in the United States. Petitioners are not registered to do business in
  North Carolina; have no place of business, employees, or bank ac
  counts in the State; do not design, manufacture, or advertise their
  products in the State; and do not solicit business in the State or sell
  or ship tires to North Carolina customers. Even so, a small percent
  age of their tires were distributed in North Carolina by other Good
  year USA affiliates. The trial court denied petitioners’ motion to
  dismiss the claims against them for want of personal jurisdiction.
  The North Carolina Court of Appeals affirmed, concluding that the
  North Carolina courts had general jurisdiction over petitioners,
  whose tires had reached the State through “the stream of commerce.”
Held: Petitioners were not amenable to suit in North Carolina on
 claims unrelated to any activity of petitioners in the forum State.
 Pp. 6–14.
    (a) The Fourteenth Amendment’s Due Process Clause sets the
 outer boundaries of a state tribunal’s authority to proceed against a
 defendant. The pathmarking decision of International Shoe Co. v.
 Washington, 326 U.S. 310, provides that state courts may exercise
2           GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                         v. BROWN
                          Syllabus

    personal jurisdiction over an out-of-state defendant who has “certain
    minimum contacts with [the State] such that the maintenance of the
    suit does not offend ‘traditional notions of fair play and substantial
    justice.’ ” Id., at 316. Endeavoring to give specific content to the “fair
    play and substantial justice” concept, the Court in International Shoe
    classified cases involving out-of-state corporate defendants. First,
    the Court recognized that jurisdiction could be asserted where the
    corporation’s in-state activity is “continuous and systematic” and
    gave rise to the episode-in-suit. Id., at 317. It also observed that the
    commission of “single or occasional acts” in a State may be sufficient
    to render a corporation answerable in that State with respect to those
    acts, though not with respect to matters unrelated to the forum con
    nections. Id., at 318. These two categories compose what is now
    known as “specific jurisdiction.” Helicopteros Nacionales de Colom
    bia, S. A. v. Hall, 466 U.S. 408, 414, n. 8. International Shoe distin
    guished from cases that fit within the “specific jurisdiction” catego
    ries, “instances in which the continuous corporate operations within a
    state [are] so substantial and of such a nature as to justify suit
    against it on causes of action arising from dealings entirely distinct
    from those activities.” 326 U.S., at 318. Adjudicatory authority so
    grounded is now called “general jurisdiction.” Helicopteros, 466 U.S.,
    at 414, n. 9. Since International Shoe, this Court’s decisions have
    elaborated primarily on circumstances that warrant the exercise of
    specific jurisdiction. In only two decisions postdating International
    Shoe has this Court considered whether an out-of-state corporate de
    fendant’s in-state contacts were sufficiently “continuous and system
    atic” to justify the exercise of general jurisdiction over claims unre
    lated to those contacts: Perkins v. Benguet Consol. Mining Co., 342
U.S. 437; and Helicopteros, 466 U.S. 408. Pp. 6–9.
       (b) Petitioners lack “the kind of continuous and systematic general
    business contacts” necessary to allow North Carolina to entertain a
    suit against them unrelated to anything that connects them to the
    State. Helicopteros, 466 U.S., at 416. The stream-of-commerce cases
    on which the North Carolina court relied relate to exercises of specific
    jurisdiction in products liability actions, in which a nonresident de
    fendant, acting outside the forum, places in the stream of commerce a
    product that ultimately causes harm inside the forum. Many state
    long-arm statutes authorize courts to exercise specific jurisdiction
    over manufacturers when the events in suit, or some of them, oc
    curred within the forum State. The North Carolina court’s stream-of
    commerce analysis elided the essential difference between case
    specific and general jurisdiction. Flow of a manufacturer’s products
    into the forum may bolster an affiliation germane to specific jurisdic
    tion, see, e.g., World-Wide Volkswagen Corp. v. Woodson, 444 U. S.
                      Cite as: 564 U. S. ____ (2011)                        3

                                  Syllabus

  286, 297; but ties serving to bolster the exercise of specific jurisdic
  tion do not warrant a determination that, based on those ties, the fo
  rum has general jurisdiction over a defendant. A corporation’s “con
  tinuous activity of some sorts within a state,” International Shoe
  instructed, “is not enough to support the demand that the corporation
  be amenable to suits unrelated to that activity.” 326 U.S., at 318.
     Measured against Helicopteros and Perkins, North Carolina is not
  a forum in which it would be permissible to subject petitioners to
  general jurisdiction. In the 1952 Perkins case, general jurisdiction
  was appropriately exercised over a Philippine corporation sued in
  Ohio, where the company’s affairs were overseen during World War
  II. In Helicopteros, however, the survivors of U. S. citizens killed
  when a helicopter owned by a Colombian corporation crashed in Peru
  could not maintain wrongful-death actions against that corporation
  in Texas, where the company’s contacts “consisted of sending its chief
  executive officer to Houston for a contract-negotiation session; accept
  ing into its New York bank account checks drawn on a Houston bank;
  purchasing helicopters, equipment, and training services from [a
  Texas enterprise]; and sending personnel to [Texas] for training.”
466 U.S., at 416. These links to Texas did not “constitute the kind of
  continuous and systematic general business contacts . . . found to ex
  ist in Perkins,” and were insufficient to support the exercise of juris
  diction over a claim that neither “ ‘ar[o]se out of’ . . . no[r] related to”
  the defendant’s activities in Texas. Id., at 415–416. This Court sees
  no reason to differentiate from the ties to Texas held insufficient in
  Helicopteros, the sales of petitioners’ tires sporadically made in North
  Carolina through intermediaries. Pp. 9–13.
     (c) Neither below nor in their brief in opposition to the petition for
  certiorari did respondents urge disregard of petitioners’ discrete
  status as subsidiaries and treatment of all Goodyear entities as a
  “unitary business,” so that jurisdiction over the parent would draw in
  the subsidiaries as well. Respondents have therefore forfeited this
  contention. Pp. 13–14.
199 N. C. App. 50, 681 S.E.2d 382, reversed.

  GINSBURG, J., delivered the opinion for a unanimous Court.
                       Cite as: 564 U. S. ____ (2011)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                   No. 10–76
                                  _________________


   GOODYEAR DUNLOP TIRES OPERATIONS, S. A., 

     ET AL., PETITIONERS v. EDGAR D. BROWN,

      ET UX., CO-ADMINISTRATORS OF THE ESTATE

          OF JULIAN DAVID BROWN, ET AL. 

  ON WRIT OF CERTIORARI TO THE COURT OF APPEALS OF 

                  NORTH CAROLINA

                                [June 27, 2011] 


  JUSTICE GINSBURG delivered the opinion of the Court.
  This case concerns the jurisdiction of state courts over
corporations organized and operating abroad. We address,
in particular, this question: Are foreign subsidiaries of a
United States parent corporation amenable to suit in state
court on claims unrelated to any activity of the subsidiar
ies in the forum State?
  A bus accident outside Paris that took the lives of two
13-year-old boys from North Carolina gave rise to the liti
gation we here consider. Attributing the accident to a
defective tire manufactured in Turkey at the plant of a
foreign subsidiary of The Goodyear Tire and Rubber Com
pany (Goodyear USA), the boys’ parents commenced an
action for damages in a North Carolina state court; they
named as defendants Goodyear USA, an Ohio corporation,
and three of its subsidiaries, organized and operating,
respectively, in Turkey, France, and Luxembourg. Good
year USA, which had plants in North Carolina and regu
larly engaged in commercial activity there, did not contest
2       GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                      v. BROWN
                  Opinion of the Court

the North Carolina court’s jurisdiction over it; Goodyear
USA’s foreign subsidiaries, however, maintained that
North Carolina lacked adjudicatory authority over them.
    A state court’s assertion of jurisdiction exposes defen
dants to the State’s coercive power, and is therefore sub
ject to review for compatibility with the Fourteenth
Amendment’s Due Process Clause. International Shoe
Co. v. Washington, 326 U.S. 310, 316 (1945) (assertion of
jurisdiction over out-of-state corporation must comply with
“ ‘traditional notions of fair play and substantial justice’ ”
(quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940))).
Opinions in the wake of the pathmarking International
Shoe decision have differentiated between general or all
purpose jurisdiction, and specific or case-linked jurisdic
tion. Helicopteros Nacionales de Colombia, S. A. v. Hall,
466 U.S. 408, 414, nn. 8, 9 (1984).
    A court may assert general jurisdiction over foreign
(sister-state or foreign-country) corporations to hear any
and all claims against them when their affiliations with
the State are so “continuous and systematic” as to render
them essentially at home in the forum State. See Interna
tional Shoe, 326 U.S., at 317. Specific jurisdiction, on the
other hand, depends on an “affiliatio[n] between the forum
and the underlying controversy,” principally, activity or an
occurrence that takes place in the forum State and is
therefore subject to the State’s regulation. von Mehren &
Trautman, Jurisdiction to Adjudicate: A Suggested Analy
sis, 79 Harv. L. Rev. 1121, 1136 (1966) (hereinafter von
Mehren & Trautman); see Brilmayer et al., A General
Look at General Jurisdiction, 66 Texas L. Rev. 721, 782
(1988) (hereinafter Brilmayer). In contrast to general, all
purpose jurisdiction, specific jurisdiction is confined to
adjudication of “issues deriving from, or connected with,
the very controversy that establishes jurisdiction.” von
Mehren & Trautman 1136.
    Because the episode-in-suit, the bus accident, occurred
                 Cite as: 564 U. S. ____ (2011)           3

                     Opinion of the Court

in France, and the tire alleged to have caused the accident
was manufactured and sold abroad, North Carolina courts
lacked specific jurisdiction to adjudicate the controversy.
The North Carolina Court of Appeals so acknowledged.
Brown v. Meter, 199 N. C. App. 50, 57–58, 681 S.E.2d
382, 388 (2009). Were the foreign subsidiaries nonetheless
amenable to general jurisdiction in North Carolina courts?
Confusing or blending general and specific jurisdictional
inquiries, the North Carolina courts answered yes. Some
of the tires made abroad by Goodyear’s foreign subsidiar
ies, the North Carolina Court of Appeals stressed, had
reached North Carolina through “the stream of com
merce”; that connection, the Court of Appeals believed,
gave North Carolina courts the handle needed for the
exercise of general jurisdiction over the foreign corpora
tions. Id., at 67–68, 681 S.E. 2d, at 394–395.
   A connection so limited between the forum and the for
eign corporation, we hold, is an inadequate basis for the
exercise of general jurisdiction. Such a connection does
not establish the “continuous and systematic” affiliation
necessary to empower North Carolina courts to entertain
claims unrelated to the foreign corporation’s contacts with
the State.
                              I
  On April 18, 2004, a bus destined for Charles de Gaulle
Airport overturned on a road outside Paris, France. Pas
sengers on the bus were young soccer players from North
Carolina beginning their journey home. Two 13-year-olds,
Julian Brown and Matthew Helms, sustained fatal inju
ries. The boys’ parents, respondents in this Court, filed a
suit for wrongful-death damages in the Superior Court of
Onslow County, North Carolina, in their capacity as ad
ministrators of the boys’ estates. Attributing the accident
to a tire that failed when its plies separated, the parents
alleged negligence in the “design, construction, testing,
4        GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                       v. BROWN 

                   Opinion of the Court 


and inspection” of the tire. 199 N. C. App., at 51, 681 S.E.
2d, at 384 (internal quotation marks omitted).
   Goodyear Luxembourg Tires, SA (Goodyear Luxem
bourg), Goodyear Lastikleri T. A. S. (Goodyear Turkey),
and Goodyear Dunlop Tires France, SA (Goodyear
France), petitioners here, were named as defendants.
Incorporated in Luxembourg, Turkey, and France, respec
tively, petitioners are indirect subsidiaries of Goodyear
USA, an Ohio corporation also named as a defendant in
the suit. Petitioners manufacture tires primarily for sale
in European and Asian markets. Their tires differ in size
and construction from tires ordinarily sold in the United
States. They are designed to carry significantly heavier
loads, and to serve under road conditions and speed limits
in the manufacturers’ primary markets.1
   In contrast to the parent company, Goodyear USA,
which does not contest the North Carolina courts’ personal
jurisdiction over it, petitioners are not registered to do
business in North Carolina. They have no place of busi
ness, employees, or bank accounts in North Carolina.
They do not design, manufacture, or advertise their prod
ucts in North Carolina. And they do not solicit business in
North Carolina or themselves sell or ship tires to North
Carolina customers. Even so, a small percentage of peti
tioners’ tires (tens of thousands out of tens of millions
manufactured between 2004 and 2007) were distributed
within North Carolina by other Goodyear USA affiliates.
These tires were typically custom ordered to equip special
ized vehicles such as cement mixers, waste haulers, and
boat and horse trailers. Petitioners state, and respondents
——————
   1 Respondents portray Goodyear USA’s structure as a reprehensible

effort to “outsource” all manufacturing, and correspondingly, tort
litigation, to foreign jurisdictions. See Brief for Respondents 51–53.
Yet Turkey, where the tire alleged to have caused the accident-in-suit
was made, is hardly a strange location for a facility that primarily
supplies markets in Europe and Asia.
                     Cite as: 564 U. S. ____ (2011)                     5

                          Opinion of the Court

do not here deny, that the type of tire involved in the
accident, a Goodyear Regional RHS tire manufactured
by Goodyear Turkey, was never distributed in North
Carolina.
   Petitioners moved to dismiss the claims against them
for want of personal jurisdiction. The trial court denied
the motion, and the North Carolina Court of Appeals af
firmed. Acknowledging that the claims neither “related
to, nor . . . ar[o]se from, [petitioners’] contacts with North
Carolina,” the Court of Appeals confined its analysis to
“general rather than specific jurisdiction,” which the court
recognized required a “higher threshold” showing: A de
fendant must have “continuous and systematic contacts”
with the forum. Id., at 58, 681 S.E. 2d, at 388 (internal
quotation marks omitted). That threshold was crossed,
the court determined, when petitioners placed their tires
“in the stream of interstate commerce without any limita
tion on the extent to which those tires could be sold in
North Carolina.” Id., at 67, 681 S.E. 2d, at 394.
   Nothing in the record, the court observed, indicated
that petitioners “took any affirmative action to cause tires
which they had manufactured to be shipped into North
Carolina.” Id., at 64, 681 S.E. 2d, at 392. The court
found, however, that tires made by petitioners reached
North Carolina as a consequence of a “highly-organized
distribution process” involving other Goodyear USA sub
sidiaries. Id., at 67, 681 S.E. 2d, at 394. Petitioners, the
court noted, made “no attempt to keep these tires from
reaching the North Carolina market.” Id., at 66, 681 S.E.
2d, at 393. Indeed, the very tire involved in the accident,
the court observed, conformed to tire standards estab
lished by the U. S. Department of Transportation and bore
markings required for sale in the United States. Ibid.2 As
——————
  2 Such markings do not necessarily show that any of the tires were

destined for sale in the United States. To facilitate trade, the Solicitor
6        GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                       v. BROWN
                   Opinion of the Court

further support, the court invoked North Carolina’s “inter
est in providing a forum in which its citizens are able to
seek redress for [their] injuries,” and noted the hardship
North Carolina plaintiffs would experience “[were they]
required to litigate their claims in France,” a country to
which they have no ties. Id., at 68, 681 S.E. 2d, at 394.
The North Carolina Supreme Court denied discretionary
review. Brown v. Meter, 364 N. C. 128, 695 S.E.2d 756
(2010).
   We granted certiorari to decide whether the general
jurisdiction the North Carolina courts asserted over peti
tioners is consistent with the Due Process Clause of the
Fourteenth Amendment. 561 U. S. ___ (2010).
                              II 

                              A

   The Due Process Clause of the Fourteenth Amendment
sets the outer boundaries of a state tribunal’s authority to
proceed against a defendant. Shaffer v. Heitner, 433 U.S.
186, 207 (1977). The canonical opinion in this area re
mains International Shoe, 326 U.S. 310, in which we held
that a State may authorize its courts to exercise personal
jurisdiction over an out-of-state defendant if the defendant
has “certain minimum contacts with [the State] such that
the maintenance of the suit does not offend ‘traditional
notions of fair play and substantial justice.’ ” Id., at 316
(quoting Meyer, 311 U.S., at 463).
   Endeavoring to give specific content to the “fair play and
substantial justice” concept, the Court in International
Shoe classified cases involving out-of-state corporate
defendants. First, as in International Shoe itself, jurisdic
tion unquestionably could be asserted where the corpora
——————
General explained, the United States encourages other countries to
“treat compliance with [Department of Transportation] standards, in
cluding through use of DOT markings, as evidence that the products
are safely manufactured.” Brief for United States as Amicus Curiae 32.
                   Cite as: 564 U. S. ____ (2011)              7

                       Opinion of the Court

tion’s in-state activity is “continuous and systematic” and
that activity gave rise to the episode-in-suit. 326 U.S., at
317. Further, the Court observed, the commission of
certain “single or occasional acts” in a State may be suffi
cient to render a corporation answerable in that State
with respect to those acts, though not with respect to
matters unrelated to the forum connections. Id., at 318.
The heading courts today use to encompass these two
International Shoe categories is “specific jurisdiction.” See
von Mehren & Trautman 1144–1163. Adjudicatory au
thority is “specific” when the suit “aris[es] out of or relate[s]
to the defendant’s contacts with the forum.” Helicopteros,
466 U.S., at 414, n. 8.
   International Shoe distinguished from cases that fit
within the “specific jurisdiction” categories, “instances in
which the continuous corporate operations within a state
[are] so substantial and of such a nature as to justify suit
against it on causes of action arising from dealings en
tirely distinct from those activities.” 326 U.S., at 318.
Adjudicatory authority so grounded is today called “gen
eral jurisdiction.” Helicopteros, 466 U.S., at 414, n. 9. For
an individual, the paradigm forum for the exercise of
general jurisdiction is the individual’s domicile; for a
corporation, it is an equivalent place, one in which the
corporation is fairly regarded as at home. See Brilmayer
728 (identifying domicile, place of incorporation, and
principal place of business as “paradig[m]” bases for the
exercise of general jurisdiction).
   Since International Shoe, this Court’s decisions have
elaborated primarily on circumstances that warrant the
exercise of specific jurisdiction, particularly in cases in
volving “single or occasional acts” occurring or having
their impact within the forum State. As a rule in these
cases, this Court has inquired whether there was “some
act by which the defendant purposefully avail[ed] itself of
the privilege of conducting activities within the forum
8       GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                      v. BROWN
                  Opinion of the Court

State, thus invoking the benefits and protections of its
laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). See,
e.g., World-Wide Volkswagen Corp. v. Woodson, 444 U.S.
286, 287, 297 (1980) (Oklahoma court may not exercise
personal jurisdiction “over a nonresident automobile re
tailer and its wholesale distributor in a products-liability
action, when the defendants’ only connection with Okla
homa is the fact that an automobile sold in New York to
New York residents became involved in an accident in
Oklahoma”); Burger King Corp. v. Rudzewicz, 471 U.S.
462, 474–475 (1985) (franchisor headquartered in Florida
may maintain breach-of-contract action in Florida against
Michigan franchisees, where agreement contemplated on
going interactions between franchisees and franchisor’s
headquarters); Asahi Metal Industry Co. v. Superior Court
of Cal., Solano Cty., 480 U.S. 102, 105 (1987) (Taiwanese
tire manufacturer settled product liability action brought
in California and sought indemnification there from Japa
nese valve assembly manufacturer; Japanese company’s
“mere awareness . . . that the components it manufac
tured, sold, and delivered outside the United States would
reach the forum State in the stream of commerce” held
insufficient to permit California court’s adjudication of
Taiwanese company’s cross-complaint); id., at 109 (opinion
of O’Connor, J.); id., at 116–117 (Brennan, J., concurring
in part and concurring in judgment). See also Twitchell,
The Myth of General Jurisdiction, 101 Harv. L. Rev. 610,
628 (1988) (in the wake of International Shoe, “specific
jurisdiction has become the centerpiece of modern jurisdic
tion theory, while general jurisdiction plays a reduced
role”).
   In only two decisions postdating International Shoe,
discussed infra, at 11–13, has this Court considered
whether an out-of-state corporate defendant’s in-state
contacts were sufficiently “continuous and systematic” to
justify the exercise of general jurisdiction over claims
                 Cite as: 564 U. S. ____ (2011)            9

                     Opinion of the Court

unrelated to those contacts: Perkins v. Benguet Consol.
Mining Co., 342 U.S. 437 (1952) (general jurisdiction
appropriately exercised over Philippine corporation sued
in Ohio, where the company’s affairs were overseen during
World War II); and Helicopteros, 466 U.S. 408 (helicopter
owned by Colombian corporation crashed in Peru; survi
vors of U. S. citizens who died in the crash, the Court
held, could not maintain wrongful-death actions against the
Colombian corporation in Texas, for the corporation’s
helicopter purchases and purchase-linked activity in
Texas were insufficient to subject it to Texas court’s gen
eral jurisdiction).
                              B
   To justify the exercise of general jurisdiction over peti
tioners, the North Carolina courts relied on the petition
ers’ placement of their tires in the “stream of commerce.”
See supra, at 5. The stream-of-commerce metaphor has
been invoked frequently in lower court decisions permit
ting “jurisdiction in products liability cases in which the
product has traveled through an extensive chain of distri
bution before reaching the ultimate consumer.” 18 W.
Fletcher, Cyclopedia of the Law of Corporations §8640.40,
p. 133 (rev. ed. 2007). Typically, in such cases, a nonresi
dent defendant, acting outside the forum, places in the
stream of commerce a product that ultimately causes
harm inside the forum. See generally Dayton, Personal
Jurisdiction and the Stream of Commerce, 7 Rev. Litiga
tion 239, 262–268 (1988) (discussing origins and evolution
of the stream-of-commerce doctrine).
   Many States have enacted long-arm statutes authoriz
ing courts to exercise specific jurisdiction over manufac
turers when the events in suit, or some of them, occurred
within the forum state. For example, the “Local Injury;
Foreign Act” subsection of North Carolina’s long-arm
statute authorizes North Carolina courts to exercise per
10        GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                        v. BROWN
                    Opinion of the Court

sonal jurisdiction in “any action claiming injury to person
or property within this State arising out of [the defen
dant’s] act or omission outside this State,” if, “in addi
tion[,] at or about the time of the injury,” ”[p]roducts . . .
manufactured by the defendant were used or consumed,
within this State in the ordinary course of trade.” N. C.
Gen. Stat. Ann. §1–75.4(4)(b) (Lexis 2009).3 As the North
Carolina Court of Appeals recognized, this provision of the
State’s long-arm statute “does not apply to this case,” for
both the act alleged to have caused injury (the fabrication
of the allegedly defective tire) and its impact (the accident)
occurred outside the forum. See 199 N. C. App., at 61,
n. 6, 681 S.E. 2d, at 390, n. 6.4
   The North Carolina court’s stream-of-commerce analysis
elided the essential difference between case-specific and
all-purpose (general) jurisdiction. Flow of a manufac
turer’s products into the forum, we have explained, may
bolster an affiliation germane to specific jurisdiction. See,
e.g., World-Wide Volkswagen, 444 U.S., at 297 (where “the
sale of a product . . . is not simply an isolated occurrence,
but arises from the efforts of the manufacturer or distribu
tor to serve . . . the market for its product in [several]

——————
   3 Cf. D. C. Code §13–423(a)(4) (2001) (providing for specific jurisdic

tion over defendant who “caus[es] tortious injury in the [forum] by an
act or omission outside the [forum]” when, in addition, the defendant
“derives substantial revenue from goods used or consumed . . . in the
[forum]”).
   4 The court instead relied on N. C. Gen. Stat. Ann. §1–75.4(1)(d), see

199 N. C. App., at 57, 681 S.E. 2d, at 388, which provides for jurisdic
tion, “whether the claim arises within or without [the] State,” when the
defendant “[i]s engaged in substantial activity within this State,
whether such activity is wholly interstate, intrastate, or otherwise.”
This provision, the North Carolina Supreme Court has held, was “in
tended to make available to the North Carolina courts the full juris
dictional powers permissible under federal due process.” Dillon v.
Numismatic Funding Corp., 291 N. C. 674, 676, 231 S.E.2d 629, 630
(1977).
                  Cite as: 564 U. S. ____ (2011)           11

                      Opinion of the Court

States, it is not unreasonable to subject it to suit in one
of those States if its allegedly defective merchandise has
there been the source of injury to its owner or to others” (em
phasis added)). But ties serving to bolster the exercise
of specific jurisdiction do not warrant a determination
that, based on those ties, the forum has general jurisdic
tion over a defendant. See, e.g., Stabilisierungsfonds Fur
Wein v. Kaiser Stuhl Wine Distributors Pty. Ltd., 647 F.2d
200, 203, n. 5 (CADC 1981) (defendants’ marketing ar
rangements, although “adequate to permit litigation of
claims relating to [their] introduction of . . . wine into
the United States stream of commerce, . . . would not be
adequate to support general, ‘all purpose’ adjudicatory
authority”).
   A corporation’s “continuous activity of some sorts within
a state,” International Shoe instructed, “is not enough to
support the demand that the corporation be amenable to
suits unrelated to that activity.” 326 U.S., at 318. Our
1952 decision in Perkins v. Benguet Consol. Mining Co.
remains “[t]he textbook case of general jurisdiction appro
priately exercised over a foreign corporation that has not
consented to suit in the forum.” Donahue v. Far Eastern
Air Transport Corp., 652 F.2d 1032, 1037 (CADC 1981).
   Sued in Ohio, the defendant in Perkins was a Philippine
mining corporation that had ceased activities in the Phil
ippines during World War II. To the extent that the com
pany was conducting any business during and immedi
ately after the Japanese occupation of the Philippines, it
was doing so in Ohio: the corporation’s president main
tained his office there, kept the company files in that
office, and supervised from the Ohio office “the necessarily
limited wartime activities of the company.” Perkins, 342
U.S., at 447–448. Although the claim-in-suit did not arise
in Ohio, this Court ruled that it would not violate due
process for Ohio to adjudicate the controversy. Ibid.; see
Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 779–780,
12      GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                      v. BROWN
                  Opinion of the Court

n. 11 (1984) (Ohio’s exercise of general jurisdiction was
permissible in Perkins because “Ohio was the corporation’s
principal, if temporary, place of business”).
   We next addressed the exercise of general jurisdiction
over an out-of-state corporation over three decades later,
in Helicopteros. In that case, survivors of United States
citizens who died in a helicopter crash in Peru instituted
wrongful-death actions in a Texas state court against the
owner and operator of the helicopter, a Colombian corpo
ration. The Colombian corporation had no place of busi
ness in Texas and was not licensed to do business there.
“Basically, [the company’s] contacts with Texas consisted
of sending its chief executive officer to Houston for a
contract-negotiation session; accepting into its New York
bank account checks drawn on a Houston bank; purchas
ing helicopters, equipment, and training services from [a
Texas enterprise] for substantial sums; and sending per
sonnel to [Texas] for training.” 466 U.S., at 416. These
links to Texas, we determined, did not “constitute the kind
of continuous and systematic general business contacts . . .
found to exist in Perkins,” and were insufficient to support
the exercise of jurisdiction over a claim that neither
“ar[o]se out of . . . no[r] related to” the defendant’s activi
ties in Texas. Id., at 415–416 (internal quotation marks
omitted).
   Helicopteros concluded that “mere purchases [made in
the forum State], even if occurring at regular intervals,
are not enough to warrant a State’s assertion of [general]
jurisdiction over a nonresident corporation in a cause of
action not related to those purchase transactions.” Id., at
418. We see no reason to differentiate from the ties to
Texas held insufficient in Helicopteros, the sales of peti
tioners’ tires sporadically made in North Carolina through
intermediaries. Under the sprawling view of general
jurisdiction urged by respondents and embraced by the
North Carolina Court of Appeals, any substantial manu
                      Cite as: 564 U. S. ____ (2011)                    13

                          Opinion of the Court

facturer or seller of goods would be amenable to suit, on
any claim for relief, wherever its products are distributed.
But cf. World-Wide Volkswagen, 444 U.S., at 296 (every
seller of chattels does not, by virtue of the sale, “appoint
the chattel his agent for service of process”).
   Measured against Helicopteros and Perkins, North Caro
lina is not a forum in which it would be permissible to
subject petitioners to general jurisdiction. Unlike the
defendant in Perkins, whose sole wartime business activ
ity was conducted in Ohio, petitioners are in no sense at
home in North Carolina. Their attenuated connections to
the State, see supra, at 4–5, fall far short of the “the con
tinuous and systematic general business contacts” neces
sary to empower North Carolina to entertain suit against
them on claims unrelated to anything that connects them
to the State. Helicopteros, 466 U.S., at 416.5
                           C
  Respondents belatedly assert a “single enterprise” the
ory, asking us to consolidate petitioners’ ties to North
Carolina with those of Goodyear USA and other Goodyear
entities. See Brief for Respondents 44–50. In effect,
——————
  5 As earlier noted, see supra, at 6, the North Carolina Court of Ap

peals invoked the State’s “well-recognized interest in providing a forum
in which its citizens are able to seek redress for injuries that they have
sustained.” 199 N. C. App., at 68, 681 S.E. 2d, at 394. But “[g]eneral
jurisdiction to adjudicate has in [United States] practice never been
based on the plaintiff’s relationship to the forum. There is nothing in
[our] law comparable to . . . article 14 of the Civil Code of France (1804)
under which the French nationality of the plaintiff is a sufficient
ground for jurisdiction.” von Mehren & Trautman 1137; see Clermont
& Palmer, Exorbitant Jurisdiction, 58 Me. L. Rev. 474, 492–495 (2006)
(French law permitting plaintiff-based jurisdiction is rarely invoked
in the absence of other supporting factors). When a defendant’s act
outside the forum causes injury in the forum, by contrast, a plaintiff’s
residence in the forum may strengthen the case for the exercise of
specific jurisdiction. See Calder v. Jones, 465 U.S. 783, 788 (1984); von
Mehren & Trautman 1167–1173.
14        GOODYEAR DUNLOP TIRES OPERATIONS, S. A.
                        v. BROWN 

                    Opinion of the Court 


respondents would have us pierce Goodyear corporate
veils, at least for jurisdictional purposes. See Brilmayer &
Paisley, Personal Jurisdiction and Substantive Legal
Relations: Corporations, Conspiracies, and Agency, 74 Cal.
L. Rev. 1, 14, 29–30 (1986) (merging parent and subsidiary
for jurisdictional purposes requires an inquiry “compara
ble to the corporate law question of piercing the corporate
veil”). But see 199 N. C. App., at 64, 681 S.E. 2d, at 392
(North Carolina Court of Appeals understood that peti
tioners are “separate corporate entities . . . not directly re
sponsible for the presence in North Carolina of tires that
they had manufactured”). Neither below nor in their brief
in opposition to the petition for certiorari did respondents
urge disregard of petitioners’ discrete status as subsidiar
ies and treatment of all Goodyear entities as a “unitary
business,” so that jurisdiction over the parent would draw
in the subsidiaries as well.6 Brief for Respondents 44.
Respondents have therefore forfeited this contention, and
we do not address it. This Court’s Rule 15.2; Granite Rock
Co. v. Teamsters, 561 U. S. ___, ___ (2010) (slip op., at 16).
                        *     *    *
   For the reasons stated, the judgment of the North Caro
lina Court of Appeals is
                                                 Reversed.
——————
  6 In the brief they filed in the North Carolina Court of Appeals, re

spondents stated that petitioners were part of an “integrated world
wide efforts to design, manufacture, market and sell their tires in the
United States, including in North Carolina.” App. 485 (emphasis
added). See also Brief in Opposition 18. Read in context, that assertion
was offered in support of a narrower proposition: The distribution of
petitioners’ tires in North Carolina, respondents maintained, demon
strated petitioners’ own “calculated and deliberate efforts to take
advantage of the North Carolina market.” App. 485. As already
explained, see supra, at 12–13, even regularly occurring sales of a
product in a State do not justify the exercise of jurisdiction over a claim
unrelated to those sales.